 Case 1:21-mj-00037-MU Document 15 Filed 03/05/21 Page 1 of 3                             PageID #: 29

                                                                                         F/LFD
                                                                                                 1¡ü
                                                                                                       CIFF^/
                                                                                                                couÀ1,
                        IN THE T]NITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA                                            oi zczr
                                     SOUTHERN           DIVISION                    C ,,r.,^..tt'nt
                                                                                        ,,i¿yLÊ,$
                                                                                                      n. ni41,0
UNITED STATES OF' AMERICA                          &                                                               ;n.
                                                                                                            c¿E,.r¿r.
                                                   2l

v                                                  J
                                                                Mag. No. 21-mj-00037-MU
                                                   +

SHAMARTESS MONIQUE WHITSETT                        tÊ




                                  MOTION F'OR DETENTION

       The United States moves for pretrial detention of the defendant, pursuant to Title 18,

United States Code, Section 3142(e) and (f).

       1. Eligibility of Case. This case is eligible for   a   detention order because this case involved:

              A.   _           Crime of Violence (18 U.S.C. S 3156);

              B.   _           This is an offense for which the maximum sentence is life

                               imprisonment or death;

              C. X             This is a drug offense for which a maximum term of imprisonment

                               of ten years or more is prescribed;

              D.   _           The above-named defendant(s) has committed a felony after having

                              been convicted      of two or more prior            offenses described in

                              paragraphs   A through C, or two or more state or local offenses that

                              would have been offenses described in paragraphs A through C if a

                              circumstance giving rise to Federal jurisdiction had existed;

              E.   _          Any felony that is not otherwise a crime of violence that involves a

                              minor victim or that involves the possession or use of a firearm or

                              destructive device (as those terms are defined in section 921), or any

                              other dangerous weapon, or involves a failure to register under

                              section 2250 of title 18, United States Code;
 Case 1:21-mj-00037-MU Document 15 Filed 03/05/21 Page 2 of 3                      PageID #: 30



               F. X          There is a serious risk that the above-named defendant will flee;

               G. X          There is a serious risk that the above-named defendant will obstruct

                             or attempt to obstruct justice, or threaten, injure, or intimidate, or

                             attempt to threaten, injure, or intimidate, a prospective witness or

                             juror.

       2.   Reason for Detention. The court should detain the defendant because there are no

conditions or combination of conditions of release which will reasonably assure:

               A. X          The defendant's appearance as required; andlor

               8,.   X       The safety of any other person andlor the community.

       3.   Rebuttable Presumption. The United States      will invoke the rebuttable   presumption

against the defendant pursuant   to Title 18, United States Code, Section 3142(e). If yes, the

rebuttable presumption arises because:

               A. X          There is probable cause to believe that the defendant committed a

                             drug offense for which a maximum term of imprisonment .of ten

                             years or more is prescribed or an offense under Title 18" United

                             States Code. Section 924(c)

               B             The defendant has been convicted ofa Federal offense as described

                             in Title 18, United States Code, Section 3I42(ÐQ), or of a state or

                             local offense that would have been an offense described in the above

                             section   if a circumstance giving rise to Federal jurisdiction had
                             existed; and

               C.            The defendant committed the offense described in paragraph B

                             above while on release pending trial for a Federal, State, or local

                             offense; and
 Case 1:21-mj-00037-MU Document 15 Filed 03/05/21 Page 3 of 3                            PageID #: 31



                D.   _          A period of not more than five years has elapsed since the date of

                                conviction for offense described in paragraph C above, or the release

                                of the person from imprisonment, whichever is later.

                E._             The defendant is alleged to have committed a crime concerning the

                                exploitation of a child as referred to in Title 18, United States Code,

                                Section 3la2@).

        4.   Time for Detention Hearing. The United States, by and through the undersigned

Assistant United States Attomey, requests that this court conduct a detention hearing:

                A.   _   At first appearance; or

                B. X     After a continuance   of 3      days (not to exceed three days)

                Dated this 3rd day of March,2l2I.

                                                   SEAN P. COSTELLO
                                                   LINITED STATES ATTORNEY


                                                   By: s/Gloria A. Bedwell
                                                   Gloria A. Bedwell (BEDWGI 000)
                                                   Assistant United States Attorney
                                                   United States Attorney's Office
                                                   63 S. Royal Street, Suite 600
                                                   Mobile, Alabama 36602
                                                   Telephone: (251) 441-5845

                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2021,I have electronically filed the foregoing with the
Clerk of the Court using the CI\OECF system, which will send notification of such filing to counsel
for the defendant.

                                                      s/Gloria A. Bedwell
                                                      Gloria A. Bedwell
                                                      Assistant United States Attorney
